PER CURIAM.
Lawrence C. Washington, Sr. seeks review of the trial court’s order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Washington argued five claims in his motion, contending that his trial counsel was ineffective for: 1) failing to conduct a reasonable investigation into potential alibi witnesses; 2) allowing Washington to be convicted based on circumstantial evidence that was not inconsistent with his theory of innocence; 3) failing to object to the admission of certain evidence; 4) failing to object to improper comments made by the State during closing arguments; and 5) failing to move for a judgment of acquittal.
Because Claims One, Two, Three, and Four are facially insufficient, we reverse the summary denial of those claims and remand for the trial court to strike the claims. Washington is to be allowed sixty days under Rule 3.850(f)(2) to file an amended motion alleging facially sufficient grounds for relief if he can do so in good faith. See Spera v. State, 971 So.2d 754, 755 (Fla. 2007). We affirm Claim Five without further discussion.
AFFIRMED in part; REVERSED in part; REMANDED.
SAWAYA, TORPY and WALLIS, JJ., concur.